MilleR, Judge :
Relators invoke the jurisdiction of this court, given or sought to be conferred by section 3 of chapter 57 of the Acts of the Legislature 1917, to review and control the action of the attorney *510general in approving a proposed bond issue of the county court of Marshall County, for building and improving certain roads of Cameron District therein. This statute among other things provides, “that any person in interest, or any taxpayer within said 'political division, feeling aggrieved by the action of the attorney general in approving or disapproving the validity of such bonds, ‘may within ten days after the date of the last publication of the .notice to taxpayers provided for in section two (but not after ¡said ten days) present his petition to the supreme court of ¡appeals or to a judge thereof in vacation, praying that the action jof the attorney general in approving or disapproving as aforesaid, 'be reversed or modified; and if said court, or a judge, thereof in vacation, be of opinion to hear and determine the matters in said petition set out, the case shall be proceeded with as in cases of original jurisdiction.”
Though not made a point by counsel for the relators or by the attorney general, or by counsel appearing for'other citizens and for the county authorities, the power of the legislature in the first place to impose such jurisdiction, and in the second place tiro jurisdiction of this court by original process as by mandamus to control the action of the attorney general in the matter of his opinion in so approving or disapproving the validity of such bonds, was challenged in council, and it therefore becomes necessary, before proceeding further, to dispose of this question of jurisdiction.
It will be observed that the statute itself is a reference, not to our appellate jurisdiction given by the Constitution and statutes, but is an attempt at least to enlarge or confer original jurisdiction upon us to control the action of the attorney general in such cases. In construing statutes the rule is never to declare an act invalid on constitutional or other grounds unless there be no escape from doing so. We are committed to' the proposition that the legislature may in cases of this character enlarge the remedy by mandamus or other original process when no contractual or constitutional rights of persons or property will be thereby invaded. Boggess v. Buxton, 67 W. Va. 679; United Fuel Gas Co. V. Public Service Commission, 73 W. Va. 571.
*511But may we under this act by mandamus or other original writ control the opinion and judgment of the attorney general respecting such bond issues ? Manifestly the act itself intended to confer that jurisdiction. In Boggess v. Buxton, involving the action of election officers, it was decided that mandamus might be given as a remedy, although the duties of such officers might be in some respects judicial in their nature.
Section 19 of chapter 66 of the. Acts of 1917, enacted at the same session as the other act, makes the attorney general legal adviser of the state road commission, created thereby, and imposes upon him the duty to prepare for it all contracts, forms and other documents when required by said commission. It is in evidence here that the form of the order submitting to the voters of said district the proposition to issue bonds was approved by the state road commission and the attorney' general before the same was entered or published. It is suggested that the duties imposed upon the attorney general call for the exercise of judgment upon the facts, and discretion in rendering his opinion, not controllable by mandamus; that while he may be compelled to perform his duties, we can not by original process control bis opinion and judgment. But do his duties involve purely judicial action or discretion ? Manifestly the legislature did not so determine. The purpose was to make his duties supervisory and ministerial, although calling for his opinion and judgment on the law. His duties in this respect are -not different from almost any other ministerial or executive officer: But when such officers are called upon to act, the law says they act at their peril. The facts being undisputed, they must act legally; they have no discretion to act unlawfully. Webb v. Ritter, 60 W. Va. 193, 213, and cases cited; Merrill on Mandamus, § 111. Our statute imposing the duty of approval or disapproval of bonds on the attorney general was likely patterned after a similar statute in Oklahoma. The statute in that state makes the attorney general ex-officio bond commissioner and imposes upon him substantially the same duties as.our statute does upon the attorney general of this state, and makes his judgment, not attacked by suit within a prescribed time, final. The supreme court of that state, in construing the statute, held the duties of *512the attorney general were executive and administrative only. State ex rel. Board of Education of Oklahoma City v. West, Attorney General, 29 Okla. 503; In re Submission of Certain Bonds of the City of Tulsa, 31 Okla. 648. It can not be assumed that if all the preliminary proceedings relating to the issue of road bonds were regular or substantially so., the attorney general could ■withhold his approval; nor on the other hand would he be suffered to endorse his approval if the provisions of the statute had not been substantially complied with. The act contemplated no such arbitrary or erroneous action, and gave a speedy remedy by appeal to the jurisdiction of this court, in the event of such misuse or abuse of authority. Besides the cases already cited, we have numerous cases where the acts of ministerial and executive officers, though involving judgment on the law, have been controlled, the most recent case being that of State ex rel. Carter v. Board of Ballot Commissioners, decided at this term but not officially reported.
So the duty remains to us to dispose of the case on its merits. The first proposition urged by the relator is that the act of the county court authorizing bonds to run for twenty-five years instead of ten years violates section 26 of chapter 66 of the Acts of 1917. This is clearly a misconception of the provision of that section. Two methods of providing money for building- and improving roads are contemplated by the statute, one -by the issue of bonds, ’the other by a special road fund levy. The statute limits such special levy to ten years, but is silent as to the time such bonds may run, except that it does make all that is done under the act subject to sections seven and eight of article ten of the Constitution, which limits all indebtedness of counties and other municipalities to five per cent of the value -of the taxable property therein, and the running of bonds to thirty-four years.
The second point of attack is that the order of the county court submitting the proposition to the voters does not, as section 26 requires, set forth the’ kind and class -of work for which the proceeds of the bonds are to be expended. The statute requires, as preliminary to submitting the proposition, an investigation and report by the comity or a special engineer ap*513pointed; of the probable cosí of the proposed improvement, to he submitted to and approved by the state road commission. An accurate survey and report is not required. When this preliminary estimate has been made, the statute requires the county court in its order of submission to set out a summary of -said report, the proximate extent and estimated, cost of the proposed road improvement, and the kind and class of work etc. In the report made by the engineer and embodied in the order, it is clearly set forth in accordance with the petition of the voters upon which the proposition was based, the several roads and sections of roads proposed to be improved, the type of road recommended being brick on a concrete foundation for two sections covering three miles thereof, bituminous macadam penetration for another section covering three miles of road, limestone water-bound macadam for another section covering one-fourth mile' thereof, and for each type of road itemized estimates of the cost of the different classes of work, that is, for grading, base, surface, drains etc.; and the order' specifically provides that the proceeds arising from the sale of the proposed bonds “shall be used in establishing, locating, relocating, grading, bridging, constructing and improving generally and permanently the public roads named in said petition and as outlined in the engineer’s report approximately in accordance with the plan there suggested.” This provision would seem to answer fully the criticism of the order as to> kind and class of work proposed.
■ But it is said that the order is invalid for two other reasons: first, that it does not provide as the statute says it shall, “that no part' of the proceeds of such bonds shall be used for any other purpose than the improvement of the road or roads specified in siieh order”; second, that the report and order contains- an estimate of the engineer of the cost per mile of brick and concrete for the entire work, without recommendation or report as to which of the two should be u,sed, and that the part of the order following the part quoted operates to nullify it or reserve to the county court the power to make use of any óf the several kinds of material authorized in the act. It is as follows: “The work shall be done in such manner and plan as may be prescribed by a competent engineer and under fhe direction of the State *514Road Commission, the County Court and the Advisory Committee, as provided by law and set out in said petition: the county court understands and doth so order that the description of the roads herein contained is a general outline of the roads to be constructed from said bond fund and this system as to location and extent is dependent upon and subject to the knowledge secured by further investigation, engineer’s reports, etc., and ;as may be approved by the State Road Commission; and further, any road may be changed as to location from point to point or from place to place when by so doing greater economy of construction is secured or greater good to the citizens of the said district can be obtained.” The estimate of all brick or all com Crete was for'the information of the county court; it was not a recommendation; the specific recommendations were stated in the estimates for the several sections of the road proposed to be' improved.
We think the order-should have contained the provision that no part of the proceeds of the bonds should be used for any other purpose, and that the statute should he regarded as mandatory. But the question addressed to us is, has there not been substantial compliance with the statute ? If there has been, and the public and relators have been protected, should we upset the whole proceeding by ordering the attorney general to.'disapprove the bonds ? If the effect of what is provided is to • deprive the county court of power and authority to make any other use ;of the proceeds of the bonds than! that for which they were proposed and authorized, we think we should hold that the law has been substantially observed. The order does say that the proceeds are to be used for the improvement of the roads specified, We have decided what is applicable to the statute we are dealing, with here, that where a county court or other authority is authorized to borrow for the purpose of improving certain roads in a certain way, it can not use the funds for improving other roads or improving them in any other way than authorized. Brown v. Preston County Court, 18 W. Va. 644; Lawson v. County Court of Kanawha County, 80 W. Va. 612, 621.
However, the part of the statute requiring a limitation in the order on the expenditure of the' money is followed by this: “Subject to power and right of the county court to alter or *515change the location of any district road so as to- obtain a better grade or alignment thereof or to reduce the cost of construction, improvement or maintenance.” This provision, it is true, does not relate to the kind or class of work, but only to location, grade, etc., and it is limited to district or Class B roads as distinguished from main or Class A roads, as defined by said chapter 66.
Whether or not the attempted reservation, in view of the particular provision so limiting the use of the money to the particular roads specified in the order, would permit the court to make any changes in the main county roads involved, we need not say; those roads are by the same act placed practically under the supervision of the state road commission, if any state or federal aid is accepted; and certainly the statute allowing changes would be applicable to district roads covered by the order. But it must not be overlooked that the statute requiring the order to limit the use of the proceeds of the bonds to the improvement of the roads authorized has no ¶ application to the kind of material, or to the class or kind of work to be employed. Section 23 of the act empowers county courts to improve the main county or district roads with asphaltum, concrete, brick, stone, block or by macadamizing, or other process of equal merit. The proposition submitted was brick, concrete and macadam penetration. This was the material proposed, but if for 'any reason justifying it, arising after the submission, with the power reserved in the order, and approved by the vote of the people, might not the county court change the material to some other class of material prescribed by the statute? We see nothing in the statute to deny this right. It might result beneficially to the county, and .when the right is reserved, as we held in Lawson v. County Court, supra, the county court has authority to exercise it. If the people did not wish to confer this authority, they had it within their power to vote the proposition down when submitted to them.
Por the foregoing reasons we must deny the relief sought.